DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (07/14/2021) in which a (3) month Shortened Statutory Period for Response has been set.

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Acknowledgements

3.	Upon initial entry, claims (1 -19) appear pending on this application, of which (1 and 12) are the two (2) parallel running independent claims on record.

               Information Disclosure Statement

4.	 The Information Disclosure Statement (IDS) that was/were submitted on (07/14/2021) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has/have been considered by the examiner.

          Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

6.	The submitted Drawings on date (07/14/2021) has been accepted and considered under the 37 CFR 1.121 (d).

                                                       Claim rejection section
Double Patenting

7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (1 and 12) of instant Application 17/375,974, directed to an Apparatus, system and method of the same, being rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the system Claims (1 and 13) of parent Appl 16/665,706 – now US 11,070,745 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims use similar scope of the invention, and/or similar variations of the same claim language.

Instant Application (17375974)
Reference (16/665,706 – now US 11,070,745 B2)
Claim 1. A video imaging system operable to display a video image onto a display, the video imaging system comprising: 
an endoscope including an image sensor that gathers image data; 
a camera control unit configured to determine a focal distance based on the image data; an orientation unit disposed on the endoscope that is configured to detect an acceleration of the endoscope relative to gravity; and a display control unit configured to process the focal distance and the acceleration so as to determine a use, wherein the display control unit is further configured to process the determined use to maintain the video image in a predetermined orientation. 







Claim 12. A method for displaying a video image onto a display, the method comprising: gathering, with an endoscope including an image sensor, image data; determining, with a camera control unit, a focal distance based on the image data; detecting, with an orientation unit, an acceleration of the endoscope relative to gravity; processing, with a display control unit, the focal distance and the acceleration so as to determine a use; processing, with the display control unit, the use to maintain the video image in a predetermined orientation.





Claim 1.A video imaging system operable to display a video image onto a display, the video imaging system comprising:
an endoscope; a camera head unit;
a camera control unit configured to determine a focal distance;
an orientation unit disposed on the camera head unit, the orientation unit configured to detect at least one of an acceleration and a gravitational relationship of the
endoscope; and
a display control unit configured to process the focal
distance and the acceleration and the gravitational
relationship of the endoscope so as to determine the
use, wherein the display control unit determines that
the endoscope is in a non-surgical use in instances
where the focal distance is greater than a predetermined distance and the acceleration is greater than or equal to a predetermined acceleration and 
determines that the endoscope is in a surgical use when the focal distance is less than the predetermined distance and the acceleration is less than the predetermined acceleration,
wherein the display control unit is further configured to process the surgical use and non-surgical use to maintain the video image in a predetermined orientation.

Claim 13. A method for displaying a video image onto a display, the method comprising:
determining, with a camera control unit, a focal distance;
detecting, with an orientation unit, at least one of an
acceleration and a gravitational relationship of the
endoscope; and
processing, with a display control unit, the focal distance
and the acceleration and the gravitational relationship
of the endoscope so as to determine a surgical use and
a non-surgical use, wherein the surgical use being when
the focal distance is less than a predetermined distance
and the acceleration is less than the predetermined
acceleration and the non-surgical use being when the
focal distance is greater than the predetermined distance
and the acceleration is equal to or greater than the
predetermined acceleration;
processing, with the display control unit, the surgical use
and the non-surgical use to maintain the video image in
a predetermined orientation.


          35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1 -19) are rejected under 35 U.S.C. 103 as being unpatentable over Green;
et al (US 6,471,637; hereafter “Green”), in view of Uyama; et al. US 2021/0244260 (with Foreign benefit (09/11/2018); hereafter “Uyama”).

Claim 1. Green discloses the invention substantially as claimed - A video imaging system operable to display a video image onto a display, the video imaging system comprising: - (an endoscopic device of Figs. (3, 5, 13 -14) and methodology (4, 7, 10 -11) of the same; including display focal (958) and compensation (962) control techniques, employing  automatic inertial type sensors (i.e. gyroscopic/accelerometer, etc); [Green])
	Green specifically teaches - an endoscope including an image sensor that gathers image data; (e.g. see Figs. (3, 5, 13, 14); [Green; 6: 10; 12: 01])
5a camera control unit configured to determine a focal distance based on the image data; (e.g. a camera (30, 304) in Figs. (3, 13, 14); [Green; 6:15; 7: 50], and camera focusing mechanism (306) and processing module (310) in Figs. (5, 13); [Green; 7: 60])
an orientation unit disposed on the endoscope that is configured to detect an acceleration of the endoscope relative to gravity; (e.g. see Figs. (13, 14) for processing (algorithms 964) and maintaining image data (960); [Green; 11: 60; 12: 05])
and a display control unit configured to process the focal distance and the 10acceleration so as to determine a use, (e.g. see display (512) and display control via processor (504))
wherein the display control unit is further configured to process the determined use to maintain the video image in a predetermined orientation; (e.g. able to adjust image position and orientation employing affine algorithm techniques; [Green; 9: 01]). 
It is note however that Green very briefly teaches control and adjustment of the focus, as described in [7: 60].
For the purpose of additional clarification and in the same field of endeavor, Uyama teaches an analogous endoscopic system (Figs. 1, 10) and method (Fig. 8) of the same, comprising camera module (42) and camera control unit (12), as shown in Fig. 11; [Uyama; 0017; 0136], employing control and adjustment of the orientation and focal length/distance, as shown in Fig. 21, as described in at least [Uyama; 0038-0040; and 0188, 0208 respectively.]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the endoscopic system of Green with the control and adjustment modules of Uyama, in order to provide (e.g. high quality imaging, remote control capabilities with high degree of freedom when applying medical procedures in real time; [Uyama; 0206; 0209]). 

Claim 152. Green/Uyama discloses - The video imaging system as set forth in claim 1, wherein the determined use is a surgical use or a non-surgical use; (e.g. see also determination and control for multiple operation scenarios; [Uyama; 0206; 0209]. See also Fig. 18 where display mode; the same motivation applies herein.)

Claim 3. Green/Uyama discloses - The video imaging system of claim 2, wherein the display control unit determines the endoscope is in the non-surgical use when the focal distance is greater than or equal 20to a predetermined distance and the acceleration is greater than or equal to a predetermined acceleration; (e.g. see mode operandum switch by the control unit based on scenarios; [Uyama; 0206; 0209]; the same motivation applies herein.)

Claim 4. Green/Uyama discloses - The video imaging system of claim 3, wherein the display control unit determines the endoscope is in a surgical use when the focal distance is less than the predetermined distance and the acceleration is less than the predetermined acceleration; (e.g. see Figs (4, 5) for similar feature, where state, position and orientation is/are adjusted by the control module; [Uyama; 0066; 0068]; the same motivation applies herein.)

Claim 55. Green/Uyama discloses - The video imaging system as set forth in claim 1, further including a database, the database storing a plurality of surgical procedures, each of the plurality of surgical procedures having a video predetermined orientation, and each of the plurality of surgical procedures being a surgical use; (e.g. In addition see storage DB (960) use of the same, based on applicable algorithm as procedure requires; [Green; 12: 10]. See also Figs (4, 5) for similar feature, where state, position and orientation is/are adjusted by the control module; [Uyama; 0066; 0068]; the same motivation applies herein.) 

Claim 106. Green/Uyama discloses - The video imaging system as set forth in claim 5, wherein each of the plurality of surgical procedures stored in the database includes contextual information, the contextual information including contextual image data; (e.g. In addition see storage DB (960) use of the same, based on the applicable algorithm as procedure requires; [Green; 12: 10].)

Claim 7. Green/Uyama discloses - The video imaging system as set forth in claim 6, wherein the display control unit 15processes the image data with the video image so as to determine which of the surgical procedures of the plurality of surgical procedures is being performed and processes the video image so as to maintain the video image in the predetermined video orientation; (e.g. see Figs (4, 5) for similar feature, where state, position and orientation is/are adjusted by the control module; [Uyama; 0066; 0068]; the same motivation applies herein.) 

Claim 8. Green/Uyama discloses - The video imaging system as set forth in claim 6, wherein the contextual 20information includes a range for an endoscopic orientation, the camera control unit configured to process the acceleration so as to determine an endoscopic orientation, the display control unit further configured to process the endoscopic orientation to determine a surgical procedure; (e.g. see Figs (4, 5) for similar feature, where state, position and orientation is/are adjusted by the control module; [Uyama; 0066; 0068]; the same motivation applies herein.) 

Claim 9. Green/Uyama discloses - The video imaging system as set forth in claim 5, further including an input, the input configured to select one of the plurality of surgical procedures, the display control unit configured to process the selected surgical procedure so as to maintain the video image in the predetermined orientation; (e.g. see Figs (4, 5) for similar feature, where state, position and orientation is/are adjusted by the control module; [Uyama; 0066; 0068]; the same motivation applies herein.)   

Claim 10. Green/Uyama discloses - The video imaging as set forth in claim 8, further including a neural network, the neural network configured to process a selected surgical procedure of the plurality of surgical procedures with the determined surgical procedure and update the contextual information with actual contextual information of the selected surgical procedure. (As per no AI algorithm technique has been disclosed by Applicant, Examiner’s note is taken regarding the well-know use of CNN AI in medical technology, way before the invention was made/filed.)
  
Claim 11. Green/Uyama discloses - The video imaging system as set forth in claim 10, further including a second input, the second input configured to manually adjust an orientation of the video image to a preferred orientation, (e.g. see automatic and manual adjustment of the position and orientation based on scenario, Fig, 1 and 8 respectively; [Uyama; 0034]; the same motivation applies herein);
wherein the neural network is configured to process the preferred orientation. (As per no AI algorithm technique has been disclosed by Applicant, Examiner’s note is taken regarding the well-know use of CNN AI in medical technology, way before the invention was made/filed.)

Claim 12. Green/Uyama discloses - A method for displaying a video image onto a display, the method comprising: gathering, with an endoscope including an image sensor, image data; determining, with a camera control unit, a focal distance based on the image data; detecting, with an orientation unit, an acceleration of the endoscope relative to 20gravity; processing, with a display control unit, the focal distance and the acceleration so as to determine a use; processing, with the display control unit, the use to maintain the video image in a predetermined orientation. (Current lists all the same elements as recite in Claim 1 above, but in “method form” instead, and is/are therefore on the same premise.)

Claim 13. Green/Uyama discloses - The method as set forth in claim 12, further comprising: determining the use is a surgical use or a non-surgical. (The same rationale and motivation apply as given to Claim 2 above.)

Claim 514. Green/Uyama discloses - The method as set forth in claim 13, further comprising: determining the endoscope is in the non-surgical use when the focal distance is greater than or equal to a predetermined distance and the acceleration is greater than or equal to a predetermined acceleration. (The same rationale and motivation apply as given to Claim 3 above.)  

Claim 1015. Green/Uyama discloses - The method as set forth in claim 14, further comprising: determining the endoscope is in a surgical use when the focal distance is less than the predetermined distance and the acceleration is less than the predetermined acceleration. (The same rationale and motivation apply as given to Claim 4 above.) 

Claim 1516. Green/Uyama discloses - The method as set forth in claim 12, further comprising: storing, in a database, a plurality of surgical procedures, each of the plurality of surgical procedures having a video predetermined orientation, and each of the plurality of surgical procedures being a surgical use. (The same rationale and motivation apply as given to Claim 5 above.)  

Claim 2017. Green/Uyama discloses - The method as set forth in claim 16, wherein each of the plurality of surgical procedures stored in the database includes contextual information, the contextual information including contextual image data. (The same rationale and motivation apply as given to Claim 6 above.) 

Claim 18. Green/Uyama discloses - The method as set forth in claim 17, further comprising: 24Attorney Docket No: P18614USI processing, with the display control unit, image data with the video image; determining, with the display control unit, which of the surgical procedures of the plurality of surgical procedures is being performed; and processing, with the display control unit, the video image so as to maintain the 5video image in the predetermined video orientation. (The same rationale and motivation apply as given to Claim 7 above.) 

Claim 19. Green/Uyama discloses - The method as set forth in claim 18, further comprising: processing, with the camera head unit, a range for an endoscopic orientation; processing, with the camera head unit, the at least one of the acceleration and the 10gravitational relationship of the endoscope so as to determine an endoscopic orientation; and processing, with the display control unit, the endoscopic orientation to determine a surgical procedure. (The same rationale and motivation apply as given to Claims (1 and 3) above.) 

      Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent Literature:

US 5,582,576 A1		Hori; et al.		A61B1/00096; A61B1/00188; A61B1/00193; 
US 6,471,637 B1		Green; et al.		A61B1/00045; A61B1/042
US 8,911,358 B2		Koninckx; et al.	A61B1/00181; A61B1/00193; A61B1/0005; US 10,413,155 B2		Inoue;	et. al. 		A61B5/065; A61B1/045; H04N5/23296; 
US 10,419,680 B2		Inoue; et al.		H04N5/23293; A61B1/00071; 
US 11,070,745 B2		Hale; et al.		H04N5/2628; A61B1/0006; A61B1/00045;
US 2019/0265490		Duckett; et al.	A61B1/00105; A61B1/0019; H04N5/2258; 
US 2021/0244260		Uyama; et al.		A61B1/0005; A61B1/00188; 
                                                   
        CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.